DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 10, the limitation “wherein the conductor has a cross-sectional area smaller than that of a conductor of an electric wire estimated by using formula specified in JASO D609 based on an allowable current of the electric wire” is indefinite for failing to particularly point out and distinctly claim the subject matter.
The claim lacks clarity what temperature 
The claim require clarity of what such the standard actually details (i.e. JASO D609) such as materials, temperature, diameters where considering allowable current measured, additionally this stranded are changing year to year. Therefore, clarification is requires.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliker et al. (US20190061649, hereinafter Hilliker).

Referring to claim 1, Hilliker discloses a wire harness fixing structure (figs 1-5 of Hilliker) comprising: 
an electric wire (see figure 2) including a wire-like conductor (34) and an insulating layer covering the conductor (36); a member being a part of a vehicle body (52 in figures 3-5) and;
 a heat dissipation portion (76) for fixing the electric wire to the member (see figures 3-5; note: “for” defines only intended use not positive limitation; however, examiner provided a heat dissipation portion fixing the electric wire to advance prosecution, however, amendment is needed to consider this limitation), 
wherein the electric wire is bent on the surface of the member (see figures 3-5), and the heat dissipation portion is a hot melt adhesive, a pressure-sensitive adhesive or a rivet (see paragraph 0029 states, “each anchor 72 includes a metal clip 74 and a metal fastener 76. The metal fastener 76 of the anchor 72 extends into either the vehicle body 50 or the body panel closure 52 to retain the metal clip 74 of the anchor 72 on the vehicle body 50 or the body panel closure 52. The metal clip 74 extends around the sheath 28 of the wire harness 24 and therefore holds the wire harness 24 on the vehicle body 50 or the body panel closure 52. By way of example and without limitation, the metal fastener 76 is a screw, bolt, or rivet).   

Hilliker explicitly fails to disclose that member of the vehicle made of metal (Hilliker silent about the body panel closure 52 is made of metal or not).
However, examiner makes official notice that vehicle body panel closure made of metal in order to have inexpensive to manufacture, have high tensile strength to protect from crash, and to have lower wear and tear.

Referring to claim 2, Hilliker discloses the wire harness fixing structure according to claim 1, wherein the heat dissipation portion includes a band body continuously or discontinuously provided along an axial direction of the electric wire (see figure 3-5 of Hilliker). 


Referring to claims 3-5, the wire harness fixing structure according to claim 1, wherein the heat dissipation portion contains a hot melt adhesive (by having the heat dissipation portion is a rivet in the rejection of claim 1, this limitations of claims 3-5 are optional).  

Referring to claim 6, Hilliker discloses the wire harness fixing structure according to claim 1, wherein the heat dissipation portion is a rivet (see rejection of claim 1). 

Referring to claims 8-9, the wire harness fixing structure according to claim 1, the heat dissipation portion contains a pressure-sensitive adhesive.   (by having the heat dissipation portion is a rivet in the rejection of claim 1, this limitations of claims 8-9 are optional).   

Referring to claim 10, Hilliker discloses the wire harness fixing structure according to claim 1, wherein the conductor has a cross-sectional area smaller (copper conductor in paragraph 0021) than that of a conductor of an electric wire ( iron or aluminum conductor) estimated by using formula specified in JASO D609 based on an allowable current of the electric wire  (copper has higher conductivity than iron or aluminum therefore, copper conductor would have smaller  cross-sectional area than iron or aluminum conductor based on current capacity).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliker  in view of et al. (US20190061649, hereinafter Hilliker) in view of Sumitomo (NPL: WIRES and CABLES for AUTOMOBILES, printed in 2010)
Referring to claim 10, Hilliker discloses the wire harness fixing structure according to claim 1, but not  explicitly disclose clearly wherein the conductor has a cross-sectional area smaller than that of a conductor of an electric wire estimated by using formula specified in JASO D609 based on an allowable current of the electric wire.
Sumitomo discloses wherein the conductor has a cross-sectional area smaller than that of a conductor of an electric wire estimated by using formula specified in JASO D609 based on an allowable current of the electric wire (AV cable having diameters 0.85 and 1.25 current capacity at 15 and 21 respectively; AVS.CPAVS having diameters 0.85 and 1.25 current capacity at 15 and 20; CAVUS having diameters 0.85 and 1.25 and current capacity at 14 and 18; additionally other cable provided which have current capacity higher than the claimed invention, see pages 36-38).

	It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Hilliker to have conductor as taught by Sumitomo because compacted conductor to succeed in reducing wire diameter, and produce great effects of making wire harnesses smaller and lighter without degrading current capacity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847